Matter of Novaleigh B. (Jennifer B.) (2020 NY Slip Op 03321)





Matter of Novaleigh B. (Jennifer B.)


2020 NY Slip Op 03321


Decided on June 12, 2020


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 12, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: PERADOTTO, J.P., LINDLEY, NEMOYER, TROUTMAN, AND DEJOSEPH, JJ.


460 CAF 19-01963

[*1]IN THE MATTER OF NOVALEIGH B. CHAUTAUQUA COUNTY DEPARTMENT OF HEALTH AND HUMAN SERVICES, PETITIONER-RESPONDENT; JENNIFER B., RESPONDENT-RESPONDENT. MARY S. HAJDU, ESQ., ATTORNEY FOR THE CHILD, APPELLANT. (APPEAL NO. 2.) 


MARY S. HAJDU, LAKEWOOD, ATTORNEY FOR THE CHILD, APPELLANT PRO SE. 

	Appeal from an order of the Family Court, Chautauqua County (Michael J. Sullivan, J.), entered April 26, 2019 in a proceeding pursuant to Family Court Act article 10. The order, among other things, adjudged that the subject child was neglected by respondent and returned the child to the care of respondent with a dispositional plan. 
It is hereby ORDERED that said appeal is unanimously dismissed without costs.
Same memorandum as in Matter of Novaleigh B. (Jennifer B.) ([appeal No. 1] — AD3d — [June 12, 2020] [4th Dept 2020]).
Entered: June 12, 2020
Mark W. Bennett
Clerk of the Court